Exhibit 10.5






NOBLE ENERGY, INC.
2017 LONG-TERM INCENTIVE PLAN
RESTRICTED STOCK AWARD NOTICE
[3-YEAR TIME VESTED]


You, the Participant named below, have been awarded the following restricted
stock award of shares (the “Restricted Shares”) of Common Stock on the terms and
conditions set forth below and in accordance with the Restricted Stock Award
Agreement to which this Restricted Stock Award Notice is attached (the
“Agreement”) and the Noble Energy, Inc. 2017 Long-Term Incentive Plan (the
“Plan”):

Participant Name:
 

Number of Restricted
Shares Awarded:
 

Award Date:
 



Vesting Schedule:
The Restricted Shares will be subject to a restricted period (the “Restricted
Period”) that will commence on the Award Date and end on the third anniversary
of the Award Date. During the Restricted Period, the Restricted Shares will be
subject to the restrictions described in the Agreement, provided, however, that
the restrictions will be removed as to:



(i)
20% of the Restricted Shares (or if such percentage results in a number of
shares that includes a fraction, then the next lower whole number of shares) on
the first anniversary of the Award Date, provided Participant is in the
continuous employ or service of Noble Energy, Inc. (“Noble”) or an Affiliate
until such date;



(ii)
30% of the Restricted Shares (or if such percentage results in a number of
shares that includes a fraction, then the next lower whole number of shares) on
the second anniversary of the Award Date, provided Participant is in the
continuous employ or service of Noble or an Affiliate until such date; and



(iii)
the remaining Restricted Shares on the third anniversary of the Award Date,
provided Participant is in the continuous employ or service of Noble or an
Affiliate until such date.



Please note that this Restricted Stock Award Notice serves as your notice of the
Award and is for your personal files. You are not required to sign and return
any documents. You will be deemed to accept the Award unless you promptly notify
the compensation department of Noble in writing that you reject the Award. By
accepting this Award, you are agreeing to be bound by the terms of this
Restricted Stock Award Notice, the Agreement and the Plan.
    
NOBLE ENERGY, INC.
 

David L. Stover
Chairman and Chief Executive Office





--------------------------------------------------------------------------------









NOBLE ENERGY, INC.
2017 LONG-TERM INCENTIVE PLAN


RESTRICTED STOCK AWARD AGREEMENT


This Restricted Stock Award Agreement (“Agreement”), made and entered into as of
the Award Date (as set forth on the Restricted Stock Award Notice), is by and
between Noble Energy, Inc., a Delaware corporation (“Noble”), and the
Participant named in the Restricted Stock Award Notice, pursuant to the Noble
Energy, Inc. 2017 Long-Term Incentive Plan (the “Plan”).


1.    Restricted Stock Award. Effective as of the Award Date, Noble hereby
awards to Participant, and Participant hereby accepts, a restricted stock award
(“Award”) of Restricted Shares on the terms and conditions and subject to the
restrictions, including forfeiture, set forth in this Agreement, the Restricted
Stock Award Notice and the Plan (including but not limited to the terms relating
to Participant’s right to vote the Restricted Shares and right to receive any
dividends with respect to the Restricted Shares). The Restricted Shares will be
issued in book-entry or stock certificate form in the name of Participant as of
the Award Date and will be held by Noble in escrow for Participant’s benefit as
described in the Plan.


2.    Vesting and Forfeiture.


(a)    The Restricted Shares will be subject to restrictions during the
Restricted Period in accordance with the Vesting Schedule set forth in the
Restricted Stock Award Notice. During the Restricted Period, but subject to the
provisions set forth in (i) the Plan, including those providing for earlier
vesting and removal of restrictions in certain circumstances, or (ii), if
applicable, the Noble Energy, Inc. 2016 Severance Benefit Plan or any other
severance benefits or early retirement plan or program maintained at any time by
Noble (each referred to herein as a “Severance Plan”), which Severance Plan
specifically provides for earlier vesting of the Restricted Shares upon a
qualifying termination from employment, the Restricted Shares will be subject to
being forfeited by Participant to Noble as provided in this Agreement. In
addition, Participant may not sell, assign, transfer, discount, exchange, pledge
or otherwise encumber or dispose of any of the Restricted Shares, other than by
will or pursuant to the applicable laws of descent and distribution.


(b)    As soon as practicable (but in no event later than 60 days) after the
termination of the restrictions applicable hereunder to a portion of the
Restricted Shares, that portion of the Restricted Shares, together with any
dividends or other distributions with respect to those shares then being held by
Noble, will be delivered to Participant free of such restrictions.


(c)    Immediately after termination of Participant’s employment or service with
Noble and its Affiliates, all Restricted Shares as to which the restrictions
applicable hereunder that have not by that time been removed or are not, as of
such date, being removed pursuant to (i) the Restricted Stock Award Notice and
this Agreement or (ii) the applicable provisions of the Plan or a Severance
Plan, will be forfeited (the “Forfeited Shares”), which forfeiture will also
include any accumulated dividends or distributions with respect to such
Forfeited Shares. Neither Participant nor any of his or her heirs,
beneficiaries, executors, administrators or other personal representatives will
have any rights whatsoever in and to any of the Forfeited Shares or related
dividends or


1

--------------------------------------------------------------------------------




distributions, and all of the Forfeited Shares and related dividends or
distributions will automatically revert to Noble at no cost.


3.    Withholding Taxes.


(a)    Participant may elect within 30 days of the Award Date and on notice to
Noble to realize income for federal income tax purposes equal to the fair market
value of the Restricted Shares on the Award Date. In such event, Participant
will make arrangements satisfactory to Noble or the appropriate Affiliate to pay
at such time any federal, state or local taxes required to be withheld with
respect to such shares.


(b)    If no election is made by Participant pursuant to Section 3(a) hereof,
then upon the termination of the restrictions applicable hereunder to all or any
portion of the Restricted Shares, Participant (or in the event of Participant’s
death, the administrator or executor of Participant’s estate) will pay to Noble
or the appropriate Affiliate, or make arrangements satisfactory to Noble or such
Affiliate regarding payment of, any federal, state or local taxes of any kind
required by law to be withheld with respect to the Restricted Shares.


(c)    Any provision of this Agreement to the contrary notwithstanding, if
Participant does not satisfy his or her obligations under paragraphs (a) or (b)
of this Section, Noble and its Affiliates will, to the extent permitted by law,
have the right to deduct from any payments of any kind otherwise due from the
Noble or an Affiliate to or with respect to Participant, whether or not pursuant
to this Agreement, or the Plan and regardless of the form of payment, any
federal, state or local taxes of any kind required by law to be withheld with
respect to the Restricted Shares.


4.    Effect on Employment or Services. Nothing contained in the Plan or in this
Agreement will confer upon Participant any right with respect to the
continuation of his or her employment by or service with Noble or an Affiliate,
or interfere in any way with the right of Noble or an Affiliate, (subject to the
terms of any separate agreement to the contrary) at any time to terminate such
employment or service or to increase or decrease the compensation of Participant
from the rate in existence at the date of this Agreement.


5.    The Plan and Restricted Stock Award Notice. The terms and provisions of
the Plan and the attached Restricted Stock Award Notice are hereby incorporated
into this Agreement as if set forth herein in their entirety. In the event of a
conflict between any provision of this Agreement and the Plan, the provisions of
the Plan will control. Capitalized terms used in this Agreement and not
otherwise defined in this Agreement will have the respective meanings assigned
to such terms in the Plan.


6.    Assignment/Transferability. Noble may assign all or any portion of its
rights and obligations under this Agreement. The Award, the Restricted Shares
and the rights and obligations of Participant under this Agreement may not be
sold, transferred, pledged, exchanged, hypothecated or otherwise disposed of by
Participant other than by will or the laws of descent and distribution. The
Committee may issue such instructions to Noble’s transfer agent in connection
with the restrictions on transfer of the Restricted Shares as it deems
appropriate. Any certificate for shares of Common Stock issued to Participant
pursuant to the Award may include any legend


2

--------------------------------------------------------------------------------




that the Committee deems appropriate to reflect the restrictions on transfer of
the Restricted Shares and other restrictions as the Committee may deem advisable
as described in the Plan. Should such shares of Common Stock be represented by
book or electronic entry rather than a certificate, the Company may take such
steps to restrict transfer of the shares of Common Stock as the Committee
considers necessary or advisable to comply with applicable law.


7.    Binding Effect/Governing Law. This Agreement will be binding upon and
inure to the benefit of (i) Noble and its successors and assigns, and (ii)
Participant and his or her heirs, devisees, executors, administrators and
personal representatives. This Agreement will be governed by and construed in
accordance with the internal laws (and not the principles relating to conflicts
of laws) of the State of Texas, except as superseded by federal law.


8.    Compensation Recoupment Policy. By accepting the Award, Participant hereby
acknowledges and agrees that Participant and the Award are subject to Noble’s
compensation recoupment policy as contained in Noble’s Code of Conduct (the
“Policy”), as amended from time to time, and the terms and conditions of the
Policy are hereby incorporated by reference into this Agreement.




3